DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite a handguard for (i.e. for the intended use with a firearm having a barrel nut) but do not positively recite the firearm or barrel nut; later the claims recite the handguard interacting with the barrel nut. It is therefore unclear whether applicant intends the claims to encompass the intended use of the handguard or if applicant is claiming the handguard in combination with the barrel nut. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US Patent 10,088,261) in view of Hamilton (US Patent Application Publication 2022/0236032). Oglesby discloses a handguard comprising: a base (100) having first and second ends and an open longitudinal bore, an extension (200) having first and second ends and an open longitudinal bore, wherein the first end of the extension slidably mates with second end of the base such that the longitudinal bores of the base and the extension are generally aligned; a latch (260) for removably connecting the base and the extension. Oglesby discloses the claimed invention for a firearm and located at a muzzle end (as opposed to a barrel nut end) but does not expressly disclose wherein the first end of the base attaches to the barrel nut of the firearm, however, Hamilton does. Hamilton teaches that a standard automat or semi-automatic includes a barrel nut and a suppressor (i.e. a base, such as that disclosed by Oglesby) (see Fig. 1), the barrel nut attached to a first end the barrel (i.e. the base including the suppressor) (see Fig. 1 and par. 0043). All the claimed elements were known in the prior art and one skilled in the art could and one could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing increased blast mitigation to a known suppressor included on a firearm. 

With regards to claim 2. The handguard of claim 1 Oglesby discloses wherein the extension has pin bores (237) and wherein the latch is a spring-biased (269) latch and comprises: a pivot pin (239) positioned in the pin bores of the base; a pivot arm (260) mounted on the pivot pin, wherein the pivot arm has an open position and a closed position; and a spring (269) for biasing the pivot arm to the closed position. It would have been obvious to one having ordinary skill in the art to put the latch with pin and pin bores on the base or extension, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

With regards to claim 3. The handguard of claim 2 wherein the pivot arm comprises: an elongated body having first and second ends and having a hole located between the first and second ends to receive the pivot pin; and an inwardly protruding catch on the second end of the elongated body. (see at least Fig. 34)

With regards to claim 4. The handguard of claim 3 wherein Oglesby discloses the base has a locking channel (130) and wherein the catch lockingly engages the locking channel when the pivot arm is in the closed position and the catch disengages the locking channel when the pivot arm is in the open position. (see at least Fig. 34) It would have been obvious to one having ordinary skill in the art to put locking channel on the base or extension, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.


With regards to claim 5. The handguard of claim 4 wherein the base and the extension can be slidably separated when the pivot arm is in the open position and cannot be separated when the pivot arm is in the closed position. (see Figs. 23 and 24)

With regards to claim 6. The handguard of claim 5 wherein the base includes a groove (120) formed on the interior of the base and wherein the extension includes a ridge (150) that is slidably received in the groove when the base and the extension are slidably mated.

With regards to claim 7. A handguard for a firearm having a barrel nut, comprising: a base having first and second ends and an open longitudinal bore, wherein the first end of the base attaches to the barrel nut of the firearm; an extension having first and second ends and an open longitudinal bore, wherein the first end of the extension slidably mates with second end of the base such that the longitudinal bores of the base and the extension are generally aligned; a spring-biased latch for removably connecting the base and the extension. (see remarks regarding claims 1 and 2 above)

With regards to claim 8. The handguard of claim 7 wherein the base has pin bores and wherein the latch comprises: a pivot pin positioned in the pin bores of the base; a pivot arm mounted on the pivot pin, wherein the pivot arm has an open position and a closed position; and a spring for biasing the pivot arm to the closed position. (see remarks regarding claim 2 above)

With regards to claim 9. The handguard of claim 8 wherein the pivot arm comprises: an elongated body having first and second ends and having a hole located between the first and second ends to receive the pivot pin; and an inwardly protruding catch on the second end of the elongated body. (see remarks with regards to claim 3 above)

With regards to claim 10.  The handguard of claim 9 wherein the extension has a locking channel and wherein the catch lockingly engages the locking channel when the pivot arm is in the closed position and the catch disengages the locking channel when the pivot arm is in the open position. (see remarks with regards to claim 4 above)

With regards to claim 11. The handguard of claim 10 wherein the base and the extension can be slidably separated when the pivot arm is in the open position and cannot be separated when the pivot arm is in the closed position. (see remarks with regards to claim 5 above)

With regards to claim 12. The handguard of claim 11 wherein the base includes a groove formed on the interior of the base and wherein the extension includes a ridge that is slidably received in the groove when the base and the extension are slidably mated. (see remarks with regards to claim 6 above)

With regards to claim 13. A handguard for a firearm having a barrel nut, comprising: a base having first and second ends and an open longitudinal bore, wherein the first end of the base attaches to the barrel nut of the firearm; an extension having first and second ends and an open longitudinal bore, wherein the first end of the extension slidably mates with second end of the base such that the longitudinal bores of the base and the extension are generally aligned; a latch attached to the base for removably connecting the base and the extension. (see remarks with regards to claim 1 above)

With regards to claim 14. The handguard of claim 13 wherein the latch is a spring-biased latch and comprises: a pivot pin; a pivot arm mounted on the pivot pin, wherein the pivot arm has an open position and a closed position; and a spring for biasing the pivot arm to the closed position. (see remarks with regards to claim 2 above)

With regards to claim 15. The handguard of claim 14 wherein the pivot arm comprises: an elongated body having first and second ends and having a hole located between the first and second ends to receive the pivot pin; and an inwardly protruding catch on the second end of the elongated body. (see remarks with regards to claim 3 above)

With regards to claim 16. The handguard of claim 15 wherein the extension has a locking channel and wherein the catch lockingly engages the locking channel when the pivot arm is in the closed position and the catch disengages the locking channel when the pivot arm is in the open position. (see remarks with regards to claim 4 above)

With regards to claim 17. The handguard of claim 14 wherein the base and the extension can be slidably separated when the pivot arm is in the open position and cannot be separated when the pivot arm is in the closed position. (see remarks with regards to claim 5 above)

With regards to claim 18. The handguard of claim 13 wherein the base includes a groove formed on the interior of the base and wherein the extension includes a ridge that is slidably received in the groove when the base and the extension are slidably mated. (see remarks with regards to claim 6 above)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641